Title: From John Adams to James McHenry, 1 September 1797
From: Adams, John
To: McHenry, James



Dear Sir.
Quincy Sept 1st. 1797

I have received your two letters of Aug 25th. & have read their inclosures with attention.
Your letters to Gen Wilkinson of July. 21st. 25th. Aug 11. & 25th appear to me all weighed & prudently and judiciously written. I have considered them with much satisfaction & they have my entire approbation.I return all the inclosures with this letter. I think you are in the right to remove your Family from danger of the epidemick fever, & advise you to expose yourself as little as possible. With high esteem / I am, Sir, your most obedient &c.
